 


109 HR 2486 IH: Dietary Supplement Tax Fairness Act of 2005
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2486 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Burton of Indiana (for himself, Mr. Pallone, Mr. Paul, Mr. Terry, and Mr. Gerlach) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that amounts paid for foods for special dietary use, dietary supplements, or medical foods shall be treated as medical expenses. 
 
 
1.Short titleThis Act shall be known as the Dietary Supplement Tax Fairness Act of 2005. 
2.FindingsThe Congress finds that— 
(1)the inclusion of foods for special dietary use, dietary supplements, and medical foods in the deduction for medical expenses does not subject such items to regulation as drugs, 
(2)the Internal Revenue Code of 1986 treats such items as allowable for the medical expense deduction, but only if such items are prescribed drugs, 
(3)such items have been shown through research and historical use to be a valuable benefit to human health, in particular disease prevention and overall good health, and 
(4)children with inborn errors of metabolism, metabolic disorders, and autism, and all individuals with diabetes, autoimmune disorders, and chronic inflammatory conditions, frequently require daily dietary interventions as well as medical interventions to manage their conditions and such dietary interventions often become a significant economic burden on such individuals. 
3.Amounts paid for foods for special dietary use, dietary supplements, or medical foods treated as medical expenses 
(a)In generalParagraph (1) of section 213(d) of the Internal Revenue Code of 1986 (relating to medical, dental, etc., expenses) is amended by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)for foods for special dietary use, dietary supplements (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act), and medical foods,. 
(b)Special rule for insurance covering foods for special dietary use, dietary supplements, and medical foodsSubsection (d) of section 213 of the Internal Revenue Code of 1986 (relating to medical, dental, etc., expenses) is amended by adding at the end the following new paragraph: 
 
(12)Special rule for insurance covering foods for special dietary use, dietary supplements, and medical foodsAmounts paid for insurance covering foods and supplements referred to in paragraph (1)(C) shall be treated as described in paragraph (1)(E) only if such foods and supplements comply with applicable good manufacturing practices prescribed by the Food and Drug Administration or with other comparable standards.. 
(c)Conforming amendments 
(1)Subparagraph (E) of section 213(d)(1) of the Internal Revenue Code of 1986, as redesignated by subsection (a), is amended by striking subparagraphs (A) and (B) and inserting subparagraphs (A), (B), and (C). 
(2)The last sentence of section 213(d)(1) of such Code is amended by striking subparagraph (D) and inserting subparagraph (E). 
(3)Paragraph (6) of section 213(d) of such Code is amended— 
(A)by striking and (C) and inserting (C), and (D), and 
(B)by striking paragraph (1)(D) in subparagraph (A) and inserting paragraph (1)(E). 
(4)Paragraph (7) of section 213(d) of such Code is amended by striking and (C) and inserting (C), and (D). 
(5)Sections 72(t)(2)(D)(i)(III) and 7702B(a)(4) of such Code are each amended by striking section 213(d)(1)(D) and inserting section 213(d)(1)(E). 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
